Citation Nr: 1218014	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-47 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and personality disorder.

2.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active military service from October 1988 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating action of the above Regional Office (RO).  

The Board notes that while the Veteran seeks service connection for anxiety and depression, review of the claims folder indicates that he has also been diagnosed with, and treated for a personality disorder.  Because judicial caselaw addresses the consideration of all symptoms of mental abnormality, the Board has redefined the Veteran's psychiatric claim as is listed on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and personality disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's back disability did not originate in service, did not manifest within one year of the Veteran's discharge from service, and is not otherwise etiiologically related to service.





CONCLUSION OF LAW

A back disability, to include degenerative joint disease, was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in June 2009, the RO informed the Veteran of its duty to assist him in substantiating his service connection claim under the VCAA and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has also fulfilled its duty to assist the Veteran in developing his claim.  His service treatment records and records from the Social Security Administration (SSA) are in the file.  He has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  

Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Indeed, as discussed below, the Veteran has asserted that service connection for a back disability is warranted, but has not provided any explanation or rationale for his assertion.  There is no evidence averring that an event, injury, or disease occurred in service, and therefore there is nothing in service to which an examiner could link the back disability.  See also Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).  

Rather the Board finds that overall the evidence, which indicates that the Veteran did not have a back disability in service, and did not complain of one until many years after separation, as well as the absence of competent evidence of a possible nexus between service and the claimed disorder (aside from the Veteran's mere assertion, which alone does not, under current caselaw, suffice to render a VA examination or opinion necessary), warrants the conclusion that a remand for a medical opinion is not necessary to decide the claim.  Moreover, the medical evidence, which shows a back disability years after service, is not insufficient.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran contends that he has a back disability which had its onset during military service, but has not otherwise provided any explanation or rationale for his assertion that service connection for a back disability is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 3.304 (2011).  

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit-of-the-doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Turning to the evidence of record, a review of the Veteran's service treatment records (STRs) show the Veteran made no specific back complaints during service, and none are documented.  

In fact, the claims folder is devoid of any treatment records or other medical documents pertaining to the Veteran's claimed back disability until 2011, when the RO obtained copies of Social Security Administration (SSA) medical records.  These records reflect that in March 2009, the SSA found the Veteran had not engaged in substantial gainful activity since January 2006 due in part to status post thoracic compression fracture and degenerative disc disease of the cervical spine.  

The medical records that accompany the disability determination include a March 2005 emergency room evaluation, which shows the Veteran was treated for complaints of right lower back pain around T-10.  At that time he gave a history of a thoracic compression fracture sustained in 1993 while playing college football.  Also of record is a November 2008 psychiatric evaluation report which shows that when providing his background history the Veteran mentioned that he received an honorable discharge due to his back problems.  A January 2009 MRI (magnetic resonance imaging) report of the thoracic and cervical spine showed minimal anterior wedging of the T8-9 vertebral levels and cervical spondylosis most focal at the C5-6 level.  These records do not, in any way, suggest that any of the Veteran's symptomatology originated during military service and no physician specifically related it to service.  

In this case, the evidence of record does not provide any medical basis for holding that the Veteran's current back disability was incurred in service.  A back disability was not "noted" in service, but instead was shown many years after service with no competent evidence establishing that it is related to service.  That is to say, the Veteran has failed to show continuity of symptomatology during those intervening years after his service had ended before the manifestation of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage, supra.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the record is negative for a medical opinion linking the back disability to service.  See Hickson, supra.

Consequently, the Board is unable to attribute the post-service development of the Veteran's current back disability to his military service. 

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or the supportive written statements from family and friends.  His primary argument is that his back disability is the result of his military service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disability are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, while the Veteran is competent to attest to an acute injury with resulting back pain, his opinion that his claimed back disorder is the ultimate result of such injury, is outweighed by the evidence of record.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

Also while the Veteran avers that his claimed back disability is related to service, he has provided no rationale or explanation to support his claim.  Of particular relevance in this regard are his STRs (which are completely negative for evidence of back symptomatology) as well as the almost 20-year period post service without complaints or findings, both factor against his claim.  There is no indication that STRs are incomplete or inaccurate nor is there any reason to doubt their accuracy as they show adequate evidence of the Veteran's state of physical health during service and at separation from service.  

In this case, the Board finds the contemporaneous service records to be inherently more probative than the Veteran's statements made years after the fact.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  Instead the medical evidence of record shows that if the Veteran's current back disability was caused by trauma, it was likely due to an intervening cause following his military service.  Therefore, his assertion, to the extent it is to be accorded some probative value, is far outweighed by the competent and credible evidence of record.  See Jandreau supra & Buchanan supra.  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a lumbar spine injury is denied.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder to include anxiety, depression and personality disorder. 

STRs show that in April 1989 the Veteran was referred for psychiatric counseling due to a recent miscarriage suffered by his fiancée and the subsequent breaking of their engagement.  He was later admitted for evaluation of continued symptoms including dysphonia, intense anger and suicidal ideation.  He indicated that he was unable to tolerate continuing his military enlistment without his fiancée and wanted to get out of the Navy.  The diagnosis at discharge was personality disorder NOS with narcissistic and passive-aggressive features that existed prior to service.  The Veteran's personality disorder was considered of sufficient severity to warrant making him unsuitable for continued military service and it was recommended that he be administratively separated.  At his separation in June 1989, clinical evaluation of his psychiatric status was within normal limits and the examination report did not reference the presence of mental problems or impairment of any sort.  

The Board notes that personality disorders are not diseases or injuries within the meaning of applicable legislation and VA regulations for compensation purposes and, therefore, are not disabilities for which service connection may be granted.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).  Nevertheless, evidence of additional disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  38 C.F.R. §§ 4.9, 4.127 (2011).  See also VAOPGCPREC 82- 90; Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992). 

Post-service evidence of record includes a March 2009, SSA disability determination which found the Veteran had not engaged in substantial gainful activity since January 2006 due in part to depression.  The accompanying medical records include a November 2008 psychiatric evaluation which shows that when providing his background history the Veteran mentioned that he received an honorable discharge due to "mental issues."  He also gave a history of a suicide attempt at age 28 and that he had fleeting thoughts of how to kill himself.  He also reported a history of recurrent bouts of major depression and that he received some counseling on an outpatient basis during his parent's divorce.  At some point he had also been placed on a 24-hour observation in a mental health facility in Ohio.  

In this case, the medical record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to this claim.  In particular, there is no medical opinion that addresses whether there is evidence of additional disability resulting from a mental disorder that was superimposed upon the Veteran's personality disorder during service and a medical opinion is necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board stresses that, because the Veteran is competent to report the onset of psychiatric symptoms in service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), the examiner must acknowledge and discuss the Veteran's contentions that he had "mental issues" during service and that he has experienced continued problems since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).  That said, however, the Veteran's contentions regarding these symptoms also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Also on remand, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records, not already in the claims file, pertaining to psychiatric treatment or evaluation.  The Board is particularly interested in any pertinent treatment that the Veteran may have received since his discharge from service in July 1989.  Document the attempts to obtain such records.  

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any psychiatric disorders that may be present.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

a) The examiner should then identify all psychiatric disorders present. 

b) For any psychiatric disorder diagnosed on examination, the examiner should provide an opinion addressing whether it is at least as likely as not, i.e., a 50 percent probability or greater, traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service or is in any other way causally related to his military service.  In answering this question, the examiner should address the Veteran's in-service hospitalization as the possible onset of, or precursor to, any current psychiatric disorder.  The examiner should also acknowledge and discuss any of the Veteran's statements asserting continuity of psychiatric problems since service.  

c) In addition, noting the Veteran's prior diagnosis of a personality disorder, the examiner should provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, was subject to a superimposed disease or injury during military service that resulted in additional disability.

d) The opinions provided should include discussion of specific evidence of record and be accompanied by a clear rationale consistent with the evidence of record.  The basis for the conclusions reached should be stated in full.  If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include all evidence submitted since the October 2011 supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


